
 
 
Exhibit 10.17
 
RETAIL LEASE AGREEMENT
 
This RETAIL  LEASE  AGREEMENT  (this “Agreement”)
 made this  23rd  day of January, 2014 (the “Effective
Date”), by and between  W-ADP MEADOWS VII, L.L.C., a
Delaware limited liability company (“Landlord”), and GROWLIFE HYDROPONICS, INC., a Delaware corporation (“Tenant”).


1. Leased Premises.
 
(a) Landlord, for and in consideration of the Rent (as defined below) and other
conditions and covenants to be observed, satisfied, fulfilled and performed by
Tenant, demises and leases to Tenant, and Tenant leases from Landlord, the space
depicted on the site plan attached hereto as Exhibit A-1, comprising
approximately 3,24l rentable square feet, identified on the site plan as Space
E-106 and having a physical address of 4880 Baseline Road, Building E, Suite
106, Boulder, CO 80303 (the “Leased Premises”), in the shopping center known as
Meadows on the Parkway, upon the terms and conditions set forth herein. The
“Shopping Center” shall be hereinafter defined as those portions of Meadows on
the Parkway which are owned by Landlord from time to time, which portions shall
be deemed to be the Shopping Center for purposes of this Agreement only during
the time of such ownership. The current Shopping Center is depicted on
Exhibit A attached hereto.
 
(b) Rentable square footage for purposes of this Agreement shall be measured
from the outside face of exterior walls and the center of interior common
demising walls. Landlord and Tenant acknowledge that Landlord may cause the
square footage of the Leased Premises to be re-measured (the “Certified
Area”). If the Certified Area varies from the area specified in this Agreement,
this Agreement shall be modified accordingly.


2. Term. The term of this Agreement shall be for a period of thirty-nine (39)
full calendar months, commencing on the Rent Commencement Date (as defined
below) and expiring on the last day of the thirty-ninth (39th) full calendar
month thereafter (the “Term”), unless earlier terminated pursuant to any other
provision of this Agreement. The parties hereto acknowledge that all provisions
of this Agreement other than those relating to the payment of Rent (as defined
below), apply prior to the Term, and the parties agree to be bound by those
provisions immediately upon execution of this Agreement. Tenant shall have the
option(s) to extend the Term pursuant to Addendum 1 attached to this Agreement.
 
3.  Rent.
 
(a) Commencing on the date which is the earlier of: (i) the date Tenant opens
for business in the Leased Premises; or (ii) sixty (60) days after Landlord's
delivery of the Leased Premises to Tenant (collectively, the “Rent Commencement
Date”), Tenant agrees to pay Landlord Minimum Rent, as follows:
 

    MONTHS     RATE/S.F.     ANNUAL RENT     MONTHLY RENT                      
      Primary Term     1 - 12 *   $ 15.00     $ 48,615.00     $ 4,051.25  
Primary Term     13 - 24     $ 15.45     $ 50,073.45     $ 4,172.79  

 
 
1

--------------------------------------------------------------------------------

 
 
Primary Term
    25 - 36     $ 15.91     $ 51,564.31     $ 4,297.97  
Primary Term
    37 - 39     $ 16.39     $ 53,122.92     $ 4,426.91  

 
* First full three (3) calendar months during the Term are subject to rent
abatement as provided in this paragraph below.
 
Minimum Rent shall be payable in advance, on or before the first day of each and
every calendar month during the Term. All Rent shall be payable, without setoff
or deduction, without notice or demand, in lawful money of the United States of
America, at Landlord's address or at such other address as Landlord may from
time to time designate in writing. “Rent” shall mean Minimum Rent, and all other
charges payable by Tenant under this Agreement, including without limitation,
Tenant's Proportionate Share of Operating Expenses (as defined below). Minimum
Rent for any period which is less than one (1) month shall be a prorated portion
of the monthly installment herein based upon the actual days in the month.
Provided Tenant is not then in default under this Agreement, Minimum Rent shall
be abated for the first three (3) full calendar months following the Rent
Commencement Date; provided however, that during any such period of rent
abatement, Tenant shall pay Tenant's Proportionate Share of Operating Expenses.
If the Rent Commencement Date occurs on a date other than the first day of a
calendar month, Tenant shall pay Minimum Rent for the period of time between the
Rent Commencement Date and the first day of the succeeding calendar month, and
rent abatement shall commence on the first day of the first full calendar month
of the Lease Term.


(b) Within ten (10) days after the end of each calendar month, Tenant shall
deliver to Landlord: (i) a written statement, in the form of Exhibit C attached
hereto, certified by Tenant, setting forth the amount of Gross Sales made during
the preceding calendar month or partial month at the beginning of the Term; and
(ii) copies of sales receipts and state sales tax records.
 
(c) The term “Gross Sales” is defined as the total amount in dollars of the
actual price charged, whether for cash or on credit, for all sales or receipts
of whatever kind from all business conducted by Tenant from the Leased Premises.
Gross Sales shall not include any sums collected and paid out for any retail
sales on retail excise tax which is separately stated and paid to the taxing
authority.
 
(d) Tenant shall keep for at least one (1) year after the expiration of this
Agreement, all books and records showing Gross Sales. Landlord shall have the
right, at any time, upon forty-eight (48) hours' prior written notice, to audit
all Gross Sales and to examine Tenant's books and records, and Tenant shall make
all such records available at the Leased Premises for such examination.
 
4. Trade Name and Permitted Use. Tenant shall use and occupy the Leased Premises
solely for the purpose of operating a retail store selling hydroponic
horticulture products (“Permitted Use”) and for no other purpose, without the
prior written consent of Landlord, which Landlord may withhold in its sole
discretion. Tenant shall not use the Leased Premises in any manner that violates
any exclusive or prohibited use restriction shown on Exhibit D attached to this
Agreement. From time to time, Landlord may request that Tenant

 
 
2

--------------------------------------------------------------------------------

 
 
provide reasonable evidence of its compliance with such restrictions, and Tenant
shall deliver the same within fifteen (15) days thereafter. Tenant shall operate
its business in the Leased Premises solely under the trade name of GrowLife
Hydroponics (”Tenant’s Trade Name”) and under no other name, without the prior
written consent of Landlord, which Landlord may withhold in its sole discretion.
 
5. Hours of Operation. Tenant shall open on or before the date which is ninety
(90) days after the Effective Date fully fixtured, stocked and staffed for the
Permitted Use (the “Initial Opening Date”) and shall thereafter, continuously
during the Term, conduct and carry on Tenant's business in the Leased Premises
during the usual business hours of each and every business day as is customary
for businesses of like character in the area in which the Shopping Center is
located. If Tenant violates this paragraph 5 by failing to open for more than
sixty (60) consecutive days after the Initial Opening Date, then Landlord shall
have the right to terminate this Agreement, upon such termination Tenant
shall  reimburse Landlord for the unamortized portion of the Tenant
Improvement  Allowance within five (5) days after Landlord's request for such
amount; provided, however, that this provision shall not  apply  if
the  Leased  Premises should be closed and the business of Tenant temporarily
discontinued therein on account of remodeling or renovation which is completed
within ninety (90) days after the closure or if the Leased Premises are closed
during any casualty or Force Majeure event and if closure of the Leased Premises
does not continue beyond one hundred eighty (180) days after the occurrence of
such casualty or Force  Majeure event. Upon termination under this paragraph 5,
both parties shall be automatically released from any further liability or
obligation whatsoever arising out of or based upon this Agreement, except for
all surviving obligations arising prior to or after termination, including,
without limitation, indemnities under paragraphs 22 and  24  below, leasing
commission under paragraph 30 below and Tenant's obligations for any unpaid
bills and liens attributable to work performed by Tenant; provided, however,
Tenant shall not be released from its obligations under this Agreement if it has
not paid the amounts provided in  this paragraph within the five (5) day period
set forth above. Tenant's obligations under this paragraph 5 shall survive
termination of this Agreement.
 
6.  Common Areas; Operating Expenses; Other Fees.


(a) “Common Areas” shall mean all areas of the Shopping Center which are
available for the common use of tenants, as designated by Landlord from time to
time, and which are not leased or  held for the exclusive use of Landlord
or  other tenants, including without limitation parking areas, driveways,
sidewalks, loading areas, access roads, landscaping and planted areas, and
signs. Landlord may from time to time change the size, location, nature and use
of any of the Common Areas. Tenant, its agents, employees, customers, licensees
and subtenants shall have the non-exclusive right to use the Common Areas for
the entire Term for ingress or egress, automobile parking and any other purpose
for which the Common Areas were designed; provided, however, that Tenant shall
use commercially reasonable efforts to cause its employees to park in any on- or
off-site employee parking area promulgated by Landlord for employees of the
Shopping Center.


(b) “Operating Expenses” shall mean all direct and indirect costs incurred by
Landlord to insure, maintain,  repair,  replace,  operate and
manage  the  Shopping  Center to the
 
 
3

--------------------------------------------------------------------------------

 
 
extent not maintained by other tenants of Landlord in the Shopping
Center.  Operating Expenses may include, without limitation, costs and expenses
for, among other things, the following: (i) utilities (to the extent not
separately metered); (ii) Real Property Taxes (as defined below); (iii) the cost
of Landlord's Insurance (as defined below); (iv) property management  fees (not
to exceed four percent (4%) of gross rents); (v) fees for supervision and
administration paid to a third party, which may be an affiliate of Landlord, not
exceeding fifteen percent (15%) of all other Operating Costs; (vi) costs and
expenses paid by Landlord pursuant to any documents which are currently recorded
or which are recorded in the future against the Shopping Center in the Office of
the Clerk and Recorder of the County of Boulder, except for any mortgage, deed
of trust or other lien presently existing or hereafter placed upon any portion
of the Shopping Center by Landlord (“Matters of Record”); and (vii) capital
improvement costs, provided the same are amortized on a straight line basis over
the useful life of the capital item being replaced and/or repaired. Tenant shall
pay Tenant's proportionate share (which shall be calculated by dividing the
rentable area of the Leased Premises by the rentable area of all of the
buildings located and owned by Landlord in the Shopping Center) (“Tenant’s
Proportionate Share”) of all Operating Expenses in advance, on or before the
first of each calendar month during the Term. By April 30th of each year,
Landlord shall endeavor to give Tenant a statement showing the total Operating
Expenses for the prior calendar year, as well as an estimate of the Operating
Expenses for the current year (which estimate may be revised by Landlord at any
time). In the event the total of the monthly payments which Tenant has made for
the prior calendar year is less than Tenant's actual share of such Operating
Expenses, then Tenant shall pay the difference to Landlord in a lump sum within
ten (10) days after receipt of such statement. Any over-payment by Tenant shall
be credited to Tenant's next payments of Tenant's Proportionate Share of
Operating Expenses becoming due and payable. Tenant shall have the right, at any
time within ninety (90) days after a statement of actual Operating Expenses, but
upon ten (10) business days' prior written notice and during normal business
hours, to examine Landlord's books and records relating to such Operating
Expenses. Unless Tenant objects to the rental adjustment within said ninety (90)
day period, such statement and adjustment shall be deemed conclusively binding
upon Tenant.


(c) “Real Property Taxes” shall mean the following: (i) any fee, license fee,
license tax, business license fee, commercial rental tax, levy, charge,
assessment and/or tax imposed by any taxing authority against the land and
buildings comprising the Shopping Center attributable to the Term; (ii) any
charge or fee replacing any tax previously included within the definition of
Real Property Taxes, in whole or in part; and (iii) any assessments or charges
levied now or in the future against the Shopping Center by any district or other
entity formed in connection with any public financing mechanism for the
development of the Shopping (“District”).  “Real Property Taxes” do not,
however, include Landlord's federal or state income, franchise, inheritance or
estate taxes.


(d) Notwithstanding anything else in this Agreement to the contrary, Landlord at
anytime and from time to time shall have the right to combine or separate the
calculation and allocation of some or all Operating Expenses among any portion
of or tenant grouping within the Shopping Center, and, in such event, Tenant's
Pro Rata Share with respect to said Operating Expense(s) shall be equitably
adjusted to reflect such allocation.


 
4

--------------------------------------------------------------------------------

 
 
7. Signage. The size, design and manner of installation of all signs by Tenant
shall be subject to: (a) the prior written approval of Landlord and applicable
governmental and private authorities; and (b) Landlord's signage criteria for
the Shopping Center, which have been previously provided to Tenant.


8. Displays. Tenant may not display or sell merchandise or allow grocery carts
or other similar devices within the control of Tenant to be stored or to remain
outside the defined exterior walls and permanent doorways of the Leased
Premises, nor allow any advertising medium that may be heard or seen outside the
Leased Premises.


9. Utilities. Commencing on the Rent Commencement Date, Tenant shall pay, when
due, all charges for water, sewer, electricity, gas, telephone service and other
utilities supplied to the Leased Premises directly to the applicable utility
provider. Landlord shall not be liable to Tenant for damages or otherwise if the
utilities are interrupted or tern1inated for any cause.


10.  Insurance.


(a) Commencing on the date upon which Landlord first delivers the Leased
Premises to Tenant and at all times thereafter, Landlord shall carry and
maintain, or cause to be carried and maintained, the following insurance
(“Landlord’s Insurance”): (i) a "Special Form" property insurance policy
insuring the Shopping Center in an amount required by Landlord or Landlord's
lender; and (ii) any other policy(ies) of insurance which Landlord deems
necessary and/or which Landlord's lender requires to be kept in force.


(b) Commencing on the date upon which Landlord first delivers the Leased
Premises to Tenant and at all times thereafter, Tenant shall carry and maintain,
at its sole cost and expense:


(i) Commercial General Liability Insurance (ISO 00 01 occurrence form or
equivalent acceptable to Landlord) naming Tenant as the named insured and
Landlord and (at Landlord's request) Landlord's mortgagee (and managing agent)
or any other person or entity as requested by Landlord, if any, as additional
insureds, protecting Tenant and the additional insureds against liability for
bodily injury, death and property damage occurring upon or in the Leased
Premises, with a minimum combined single limit of $1,000,000.00 and a general
aggregate limit of $2,000,000.00. If the policy also covers locations other than
the Leased Premises, the policy shall include a provision to the effect that the
aggregate limit of $2,000,000.00 shall apply separately at the Leased Premises;


(ii) “Special Form”  property insurance covering  all alterations made by Tenant
and all of Tenant's property in, on or about the Leased Premises, and written
for at least the full replacement cost with a deductible of not more than
$10,000.00 per occurrence;


(iii) Plate glass insurance covering all plate glass in the Leased Premises
which Tenant may elect to self insure. Tenant shall be and remain liable for the
repair and restoration of all such plate glass;


 
5

--------------------------------------------------------------------------------

 
 
(iv) Automobile liability insurance on ISO form CA 00 01 or an equivalent
acceptable to Landlord covering any auto (including owned, hired and non-owed
autos), with a limit of not less $1,000,000 each accident; and
 
(v) Workers compensation and employers liability insurance for all Tenant's
employees. The workers compensation insurance must fulfill applicable statutory
requirements. The employers liability insurance must have limits of not less
than $1,000,000 each accident for bodily injury by accident, $1,000,000 each
employee for bodily injury by disease, and $1,000,000 policy limit for bodily
injury by disease.


(vi) Business interruption, loss of income and extra expense insurance in
amounts sufficient to insure and pay not less than a twelve-months of Tenant's
expenses and loss of income.


(c) Tenant shall deliver certificates of such insurance to Landlord before
occupying the Leased Premises or installing any of its property, and in any
event, within 10 days after the signing of this Agreement, and at any date the
prior policy expires. All such policies shall include a provision that Landlord
shall receive at least 30 days' advance written notice prior to material changes
or cancellation thereof. Tenant's Insurance shall be issued by an insurance
company of recognized standing, authorized to do business in the State of
Colorado and having a Best's Insurance Guide rating of at least A:X. All public
liability property damage, liability and casualty policies maintained by Tenant
shall be written as primary policies, not contributing with and not supplemental
to coverage that Landlord may carry.


11. Subrogation. Tenant hereby waives any and all rights of recovery against
Landlord and against the officers, employees, agents or representatives of
Landlord for loss of or damage to property, if such loss or damage is covered by
any insurance policy in force (or required to be in force) at the time of such
loss or damage. Landlord hereby waives any and all rights of recovery against
Tenant, and against the officers, employees, agents or representatives of
Tenant, for loss of or damage to property, if such loss or damage is covered by
any insurance policy in force (or required to be in force) at the time of such
loss or damage. Landlord and Tenant, from time to time, shall cause their
respective insurers to issue appropriate endorsements to all policies of
insurance carried in connection with the Shopping Center or the Leased Premises
or the contents of the Leased Premises, which endorsements waive such insurer's
subrogation rights under such policies against the beneficiaries of this waiver.


12.  Delivery of the Leased Premises and Alterations.


(a) Tenant acknowledges and agrees that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Leased
Premises or with respect to the suitability of any part of the same for the
conduct of Tenant's business. The taking of possession of the Leased Premises by
Tenant shall conclusively establish that the Leased Premises were at such time
in a good and sanitary order, condition and repair acceptable to Tenant. Tenant
shall be conclusively deemed to have accepted the Leased Premises "AS IS" in the
condition existing on the date Tenant first takes possession, and to have waived
all claims relating to the condition of the Leased Premises. Landlord shall
deliver the Leased Premises to Tenant upon the mutual execution of this
Agreement.

 
6

--------------------------------------------------------------------------------

 
 
(b) “Tenant’s Work” shall mean those items which are the responsibility of
Tenant as set forth on Exhibit B attached hereto. Tenant shall commence Tenant's
Work within ten (10) days after Landlord's delivery of the Leased Premises to
Tenant and shall diligently prosecute such installation to completion. Tenant
shall cause any Contractors (as defined in Exhibit B-1 to comply with the
insurance requirements set forth on Exhibit B-1.


(c) Landlord agrees to contribute $10.00 per rentable square foot of the Leased
Premises (“Tenant Improvement Allowance”) toward the cost of Tenant's Work. Upon
Tenant's written request to Landlord, Landlord shall pay such sum to Tenant
within forty-five (45) days after the later to occur of the following: (i)
Landlord has received Tenant's payment of Tenant's Proportionate Share of
Operating Expenses for the first month of the Term;
 
(ii) Tenant has opened for business to the public for the Permitted Use in the
entire Leased Premises; and (iii) Tenant has delivered to Landlord all
mechanics' lien releases or other lien releases on account of Tenant's Work,
which are notarized, unconditional and in recordable form or in such form as
Landlord shall have approved, and all invoices Tenant's Work.


(d) Tenant shall not make any alterations, improvements, changes, modifications
or installments in, on or about the Leased Premises without the prior written
approval of Landlord. Tenant shall complete all improvements in compliance with
all Applicable Laws (as defined below) and insurance requirements applicable
thereto, including, without limitation, the insurance requirements set forth on
Exhibit B-1. During the course of all alterations, additions and/or improvements
to the Leased Premises, Tenant shall post and keep posted (until completion of
the same), in a conspicuous place upon the Leased Premises, and shall personally
serve upon all contractors and subcontractors performing any of the alterations,
additions and/or improvements, a notice consistent with Colorado Revised Statute
Section 38-22- 105, stating that Landlord's interest in the Leased Premises
shall not be subject to any lien for said work.


13.  Maintenance of Leased Premises.


(a) Tenant shall keep and maintain the Leased Premises (including, without
limitation, the store front, doors, window casements, plate glass, glazing,
plumbing, pipes, electrical wiring and conduits) and the surrounding area,
including any equipment and improvements installed therein, neat, clean, free of
debris and trash, and in good order and repair, consistent with the general
character of the Shopping Center. In addition, (i) Tenant shall keep and
maintain the heating and air conditioning (“HVAC”) system serving the Leased
Premises in good order and repair and (ii) Tenant shall obtain a service
contract for repairs and maintenance of the HVAC system which conforms to the
requirements under the warranty, if any, on such system. Tenant shall comply
with all rules and regulations promulgated by Landlord or the District from time
to time. Landlord reserves the right to enter upon the Leased Premises at all
reasonable hours for the purpose of inspecting the same, or for making emergency
repairs. The exercise by Landlord of any of its rights herein shall not be
deemed an eviction or disturbance of Tenant's use and possession of the Leased
Premises.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the provisions of subparagraph (a) above, Landlord shall
repair and maintain the Common Areas and the structural portions of the building
of which the Leased Premises are a part (the “Building”), including the exterior
walls (excluding plate glass), slab floor, sidewalks, loading docks, utility
lines not exclusively used by and located within the Leased Premises, utilities
lines located  outside of the Leased Premises, and roof, unless such maintenance
and repairs are caused in part or in whole by the act, neglect, fault or
omission of any duty by Tenant, its agents, servants, employees, invitees, or
any damage caused by breaking and entering, in which case Tenant shall pay to
Landlord the actual cost of such maintenance and repairs. Landlord shall not be
liable for any failure to make such repairs or to perform any maintenance unless
such failure persists for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant. There shall be no
abatement or rent and no liability of Landlord by reason of any injury to or
interference with Tenant's business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Leased
Premises or in or to fixtures, appurtenances and equipment therein. Tenant
waives the right to make repairs at Landlord's expense under any law, statute or
ordinance now or hereafter in effect.


14. Liens. Should any liens be filed or recorded against the Leased Premises
and/or any portion of the Shopping Center arising out of any work performed,
materials furnished or obligations incurred by or on behalf of Tenant, or should
any action affecting the title thereto be commenced, Tenant shall cause such
liens to be removed of record within five (5) days.  If Tenant desires to
contest any claim of lien, Tenant may do so only if, within such five (5) day
period, Tenant posts adequate security with a court  of competent
jurisdiction  and  obtains  an order discharging the lien of record, as then
provided by the Colorado mechanics'  lien statute.  If a final judgment is
entered establishing the validity or existence of any lien for any amount which
lien has not been discharged or bonded off as required above, Tenant shall pay
and satisfy the same at once.


15. Governmental Approvals.  Tenant shall: (a) obtain, at its own cost and
expense, all necessary municipal and governmental  approvals,  licenses, permits
and certificates required for its occupation of the Leased Premises and Tenant's
Work; (b) comply with all laws, statutes, ordinances, rules and regulations
(“Applicable Laws”) and all Matters of Record; and (c) pay before delinquency
all taxes charged against trade fixtures, furnishings, equipment or any other
personal property belonging to Tenant or imposed upon its business operations
and/or sale of goods and services and which become payable during the Term.


16. Interest and Administrative Costs. If (a) Tenant fails to make any payment
under this Agreement when due; (b) Landlord performs any obligation
of  Tenant  under  this Agreement; or (c) Landlord incurs any costs or expenses
as a result of Tenant's default under this Agreement, then Tenant shall pay,
upon demand, interest, (i) with respect to payments due to Landlord pursuant to
clause (a) above, from the date such payment was due, or (ii) from the date
Landlord incurs such costs or expenses relating to the performance of any such
obligation or Tenant's default, as the case may be, until the applicable amount
is paid, at the rate of eighteen percent (18%) per annum, plus the  payment due
under (a), or the  amount of  such costs and expenses incurred under  (b) or
(c), and Landlord's  administrative  costs in connection therewith
 
 
8

--------------------------------------------------------------------------------

 
 
in the amount of five percent (5%) of the applicable amount, regardless of
whether  or not otherwise expressly provided for in this Agreement.


17. Surrender   of   Leased   Premises.     At  the  expiration  of  the  Term  or  earlier
termination of this Agreement, Tenant shall quit and surrender the Leased
Premises  and the alterations therein (unless Landlord elects to have Tenant
remove the same) in good  order and condition, wear and tear thereof excepted,
and shall remove Tenant's trade fixtures,  equipment and other personal
property, and repair any and all damages caused by such removal.   Any trade
fixtures, equipment or other personal property not removed shall be deemed
abandoned, but Tenant shall remain liable for the cost of removal and disposal.


18. Assignment and Subletting. Without Landlord's prior written consent Tenant
shall not assign, mortgage or pledge this Agreement, or enter into any sublease,
concession or license of the Leased Premises, it being understood that a change
in the management of Tenant or the transfer, directly and/or indirectly, such as
through the transfer of proxy rights or interests in intermediary entities that
indirectly own Tenant, of thirty percent (30%) or more of the voting interests
in Tenant, shall be deemed an assignment.


19. Estoppel Certificates. Tenant, upon not less than ten (10) days' prior
written notice from Landlord, agrees to execute and deliver to Landlord an
estoppel certificate in the form provided by Landlord.


20. Notices. All notices and demands provided herein shall be delivered by hand
delivery or sent by a nationally recognized overnight courier service or by
prepaid certified mail, return receipt requested, to the parties at the
addresses set forth below. If service shall be made by certified mail, such
service shall be deemed completed as of the third day following the mailing of
such notice in the manner aforesaid. If service shall be made by overnight
courier, such service shall be deemed completed as of the next business day
following the deposit with the overnight courier.


If to Landlord:
 
W-ADP Meadows VII, L.L.C.
c/o Alberta Development Partners, LLC 5750 DTC Parkway, Suite 210 Greenwood
Village, CO 80111 Attention: Lease Administration
 
Copy:


W-ADP Meadows VII, L.L.C.
Alberta Development Partners, LLC 5750 DTC Parkway, Suite 210 Greenwood Village,
CO 80111
Attention: Meadows on the Parkway Property Management
 
 
9

--------------------------------------------------------------------------------

 
 
Copy:
 
Brownstein Hyatt Farber Schreck, LLP 410 17th Street, Suite 2200
Denver, Colorado 80202 Attention:  Robert Kaufmann
 
If to Tenant:

GrowLife Hydroponics, Inc.
4880 Baseline Road, Building E, Suite 106 Boulder, CO 80303
Attention:  John Genesi, Chief Financial Officer
 
Copy:

GrowLife Hydroponics, Inc.
4880 Baseline Road, Building E, Suite 106 Boulder, CO 80303
Attention: Justin Manns, Controller
 
21.  Default.  If Tenant shall: (a) fail to pay when due any installment of Rent
or other sum of money when due without the necessity of demand therefor or
notice thereof; (b) fail to perform or comply with any other term, condition or
covenant on the part of Tenant  to  be observed herein and shall fail to cure
same within five (5) days after written notice to Tenant; or
 
(c) vacate, abandon or cease to continuously operate the Leased Premises as set
forth herein, in any such event, Tenant shall be in breach hereunder and
Landlord, at its option, any  time thereafter, may:
 
(i) Terminate this Agreement by written notice to Tenant and, upon service of
said notice, Tenant shall immediately vacate the Leased Premises in accordance
with the provisions of this Agreement, and Landlord, in addition to its other
remedies, may recover from Tenant all damages incurred by Landlord as a result
of such breach (all of which shall be immediately due and payable), including,
but not limited to, (A) the cost of recovering possession of the Leased
Premises; (B) expenses of reletting, including repairs, renovation and
alteration of the Leased Premises; (C) reasonable attorneys' fees; (D) the
unpaid amount of all monetary obligations payable under this Agreement which had
been earned at the time of termination; (E) the worth at the time of award of
the amount by which the unpaid amount of all monetary obligations payable under
this Agreement for the balance of the Term after the time of such award exceeds
the amount of such loss for the same period that Tenant proves could be
reasonably avoided; (F) that portion of any leasing commissions paid by Landlord
and applicable to the unexpired Term; and (G) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant's failure
to perform its obligations under this

 
10

--------------------------------------------------------------------------------

 
 
Agreement or which in the ordinary course of things would  be  likely to result
therefrom; Landlord shall be required to use reasonable efforts to mitigate its
damages, but efforts by Landlord to mitigate damages caused by the default shall
not waive Landlord's right to recover all or any part thereof in a separate
suit;


(ii) Landlord may, without terminating the Term, re-enter and take possession of
the Leased Premises or any part thereof, without being liable for prosecution on
account thereof or being deemed guilty of any manner of trespass. Landlord
reserves the right, following any reentry or reletting, to exercise its right to
terminate this Agreement by giving Tenant written notice thereof. No such
reentry or taking possession of the Leased Premises by Landlord shall be
construed as an election by Landlord to terminate this Agreement unless a
written notice of such intention is given to Tenant. No notice from Landlord
hereunder or under a forcible entry and detainer statute or similar law shall
constitute an election by Landlord to terminate this Agreement unless such
notice specifically so states. After recovering possession of the Leased
Premises, Landlord may, from time to time, but shall not be obligated to, relet
the Leased Premises, or any part thereof, for the account of Tenant, for such
term or terms and on such conditions and upon such other terms as Landlord, in
its discretion, may determine. Landlord may make such repairs, alterations or
improvements as Landlord may consider reasonably appropriate to accomplish such
reletting, and Tenant shall reimburse Landlord upon demand for all reasonable
costs and expenses (including but not limited to the costs of such repairs,
alterations or improvements, leasing commissions and attorneys' fees) which
Landlord may incur in connection with such reletting. Notwithstanding Landlord's
recovery of possession of the Leased Premises, Tenant shall continue to pay on
the dates herein specified, the Rent and all additional amounts which would be
payable hereunder if such repossession had not occurred, less a credit for the
net amounts, if any, actually received by Landlord through any reletting of the
Leased Premises; and


(iii) Upon a breach by Tenant hereunder, Landlord shall also have all other
rights available to it at law or in equity, including without limitation,
seeking specific performance or injunctive relief, or performing Tenant's
obligations hereunder and getting reimbursed the reasonable cost and expenses
therefor upon demand. All rights and remedies of Landlord herein created or
otherwise existing at law or equity are cumulative and may be exercised
concurrently, whenever and as often as deemed desirable, and the exercise of one
shall not be taken to exclude or waive the right to the exercise of any other.


22. Indemnity and Release; Limitation on Right of Recovery Against Landlord.
 
(a) Except in the case of the gross negligence or willful misconduct of
Landlord, Tenant shall indemnify, save harmless and, at Landlord's option,
defend Landlord, from and against all claims, actions, damages, liability and
expense, fines, penalties, suits, proceedings, actions and causes of action of
every kind or nature, including without limitation reasonable attorneys' fees
and expenses incurred by Landlord arising out of or in any way connected with
Tenant's operations, or the condition, use, or occupancy of the Leased Premises,
or in any way arising out of the activities in the Common Areas or other
portions of the Shopping Center, of Tenant or its, employees, servants or
contractors.


 
11

--------------------------------------------------------------------------------

 
 
(b) To the maximum extent permitted by law, Landlord, its partners and members,
and their respective shareholders, partners, members, trustees, agents,
representatives, directors, officers, employees and mortgagee(s) shall not be
liable for, and Tenant waives all claims for, loss or damage to Tenant's
business or injury or damage to person or property sustained by Tenant, or any
person claiming by, through or under Tenant, resulting from any accident or
occurrence in, on, or about the Shopping Center, including, without limitation,
claims for loss or damage resulting from: (i) any equipment or appurtenances
being or becoming out of repair; (ii) wind or weather; (iii) any defect  in or
failure to operate any sprinkler, HVAC equipment, electric wiring, gas, water or
steam pipe, stair, railing or walk; (iv) broken glass; (v) the backing up of any
sewer pipe or downspout; (vi) the escape of gas, steam or water; (vii) water,
snow or ice being upon the Shopping Center or coming into the Leased Premises;
(viii) the falling of any fixture, plaster, tile, stucco or other material; or
(ix) any act, omission or negligence of other tenants or the public.


(c) Moreover, Tenant agrees that, in the event Tenant shall have any claim
against Landlord under this Agreement arising out of the subject matter of this
Agreement, Tenant's sole recourse shall be against Landlord's interest  in the
Shopping Center, for the satisfaction of any claim, judgment or decree requiring
the payment of money by Landlord as a result of a breach hereof or otherwise in
connection with this Agreement, and no other property or assets of Landlord, its
officers, directors, employees, successors or assigns, shall be subject to the
levy, execution or other enforcement procedure for the satisfaction of any such
claim, judgment, injunction or decree. MOREOVER, TENANT AGREES THAT LANDLORD
SHALL IN NO EVENT AND UNDER NO CIRCUMSTANCES BE RESPONSIBLE FOR ANY LOST PROFITS
AND/OR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES INCURRED OR
SUSTAINED BY TENANT, OR ITS EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES AS A
RESULT OF OR IN ANY WAY CONNECTED TO TENANT'S OCCUPANCY OF THE LEASED PREMISES.
In connection therewith, Tenant assumes all risk of, and waives any and all
right to assert claims against, or obtain any damages from, Landlord, with
respect to, loss, injury, or damages which may be sustained by the person,
goods, wares, merchandise or property of Tenant and/or any other person or
entity in or about the Leased Premises from any cause whatsoever, whether such
damage or injury results from conditions arising within the Leased Premises or
from other sources and whether known, unknown, foreseen, unforeseen, patent or
latent. Tenant understands and acknowledges the significance and consequence of
such specific assumption of risk and waiver.


(d) Landlord shall not be in default hereunder unless Landlord fails to perform
the obligations required of Landlord within a reasonable time, but in no event
later than thirty
(30) days after written notice by Tenant to Landlord specifying wherein Landlord
has failed to perfom1 such obligation; provided, however, if the nature of
Landlord's obligation is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.


23. Holding Over.  If Tenant, or any person claiming through Tenant, shall
continue to occupy the Leased Premises after the expiration or earlier
termination  of the Term, such
 
 
12

--------------------------------------------------------------------------------

 
 
occupancy shall be deemed to be on a day-to-day basis under the same terms and
conditions set forth in this Agreement; provided, however, that Rent during such
continued occupancy shall be double the amount in effect immediately prior to
expiration or earlier termination. In addition, Tenant shall pay any damages and
hold Landlord harmless from any liability incurred m connection with any claims
made by any succeeding occupant based on delay of possession.


24. Hazardous Substances. No Hazardous Substances (as hereafter defined) shall
be used, generated, stored, treated, released, disposed or otherwise managed by
or on behalf of Tenant or any invitee at the Leased Premises or the Shopping
Center with the exception of minor amounts of Hazardous Substances customarily
and lawfully used in conjunction with the Permitted Use in a manner that
complies with Applicable Laws and all manufacturers' instructions. Tenant shall
immediately notify Landlord upon discovery of any Hazardous Substance release
affecting the Leased Premises and, at its sole expense and at Landlord's option,
remediate to Landlord's satisfaction or reimburse Landlord's costs of
investigation or remediation of any release of Hazardous Substances arising from
any act or omission of Tenant, its employees, agents, contractors or invitees.
In any remediation or cleanup Tenant shall be the generator of any such
Hazardous Substances, shall sign all manifests with respect thereto and take
responsibility therefor. Tenant shall cooperate with Landlord and provide
Landlord with access to the Leased Premises from time to time for inspections
and assessments of environmental conditions and shall remove all Hazardous
Substances from the Leased Premises upon expiration or termination of this
Agreement. Tenant agrees to indemnify, defend and hold Landlord harmless from
and against all liabilities, obligations, damages, judgments, penalties, claims,
costs, charges and expenses, including all remediation or cleanup costs or
expenses, reasonable architects' and attorneys' fees, which may be imposed upon,
incurred by or asserted against Landlord arising, directly or indirectly, out of
or in connection with the presence of Hazardous Substances at or affecting the
Shopping Center due to any act of Tenant, its agents, servants, employees  or
contractors.   As used herein, “Hazardous Substances” shall mean:
 
(a) hazardous or toxic substances, wastes, materials, pollutants  and
contaminants which are included in or regulated by any federal, state or local
law, regulation, rule or ordinance, including, without limitation CERCLA,
Superfund Amendments and Reauthorization Act of 1986, the Resource Conservation
and Recovery Act, and the Toxic Substances Control Act, as any of the foregoing
may be amended from time to time; (b) petroleum products; (c) asbestos; (d)
polychlorinated biphenyls; (e) substances known to cause cancer and/or
reproductive toxicity, and/or mold; (f) halogenated and non-halogenated
solvents; and (g) all other regulated chemicals, materials and solutions which,
alone or in combination with other substances, are potentially harn1ful to the
environment, public health or safety or natural resources.


25. Security Deposit. Upon Tenant's execution and delivery of this Agreement to
Landlord, Tenant shall deposit with Landlord the sum of $5,590.73 as security
for the performance by Tenant of all of the terms, covenants, and conditions
required to be performed by it hereunder (the “Security Deposit”). Such sum
shall be returned to Tenant after a reasonable period following the expiration
of the Term if, at such time, Tenant has fully performed all such terms,
covenants and conditions. Tenant shall not be entitled to any interest on the
Security Deposit. In the event of default by Tenant in performing any of its
obligations under this Agreement, Landlord may, in addition to any other right
or remedy available to Landlord hereunder, use, apply, or retain all or any part
of this Security Deposit for the payment


 
13

--------------------------------------------------------------------------------

 
 
of any unpaid Rent or for any other amount which Landlord may be required to
expend by reason of the default of Tenant. If a portion of the Security Deposit
is used or applied by Landlord during the Term, Tenant shall, upon five (5)
days' written demand, deposit with Landlord an amount sufficient to restore the
Security Deposit to its original amount.


26. Waiver of Jury Trial. Landlord and Tenant each hereby waives any and all
rights to a trial by jury of any and all issues arising in any claim, action,
proceeding, or counterclaim between Landlord and Tenant (or their successors,
assigns, personal or legal representatives or heirs) under or in connection with
this Agreement, any of its provisions, the use or occupancy of the Leased
Premises, the relationship of Landlord and Tenant, and/or any claim for injury
or damage. If either Landlord or Tenant are a partnership, this waiver shall be
binding upon the parties of each as well.


27. Governing Law, Entirety of Agreement and Partial Invalidity.  This Agreement
shall be governed by the State of Colorado. If any provision in the Agreement is
held by any court to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect.


28. Attorneys'   Fees.   In the event of any litigation  or arbitration
between  Landlord and Tenant to enforce any provision of this Agreement or any
right of either party hereto, the unsuccessful party to such litigation or
arbitration consents to pay to the successful party all costs and expenses,
including reasonable attorneys' fees, incurred therein.


29. Entire Agreement. This Agreement contains the entire agreement between the
parties, and all prior understandings and agreements between the parties are
merged into this Agreement. This Agreement may be changed or modified only by a
writing executed by the party against whom enforcement thereof is sought.
Notwithstanding anything in this Agreement to the contrary, Landlord does not
represent or warrant the accuracy or completeness of the tenants and occupants
or the dimensions of the premises and properties shown on any site plan attached
hereto as an exhibit, and the same may change from time to time.


30. Broker's Commission. Except for WalderaScott Real Estate Partners Dean
Callan and Company, Inc., whose commissions will be paid by Landlord in
accordance with a separate commission agreement, Landlord and Tenant each
warrants and represents to the other that no broker, finder or agent has acted
for or on its behalf in connection with the negotiation, execution or
procurement of this Agreement. Landlord and Tenant each agrees to indemnify and
hold the other harmless from and against all liabilities, obligations and
damages arising, directly or indirectly, out of or in connection with a claim
from a broker, finder or agent with respect to this Agreement or the negotiation
thereof, including costs and attorneys' fees incurred in the defense of any
claim made by a broker alleging to have performed services on behalf of the
indemnifying party.
 
31. Force Majeure. “Force Majeure” shall mean any prevention, delay or stoppage
due to strikes, lockouts, labor disputes, acts of God, inability to obtain labor
or materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other non-financial causes beyond the
reasonable control of the party obligated to perform.
 
 
14

--------------------------------------------------------------------------------

 
 
32. Waiver. One or more waivers of any covenant, term or condition of this
Agreement by either party shall not be construed as a waiver of a subsequent
breach of the same covenant, term or condition. The consent or approval by
either party shall not be construed as a waiver of a subsequent breach of the
same covenant, term or condition.


33. Subordination. Tenant accepts this Agreement subject and subordinate to any
mortgage, deed of trust or other lien presently existing or hereafter placed
upon any portion of the Shopping Center, which includes the Leased Premises, and
to any renewals and extensions thereof. Tenant further agrees to attorn to any
mortgagee, ground lessor, trustee under a deed of trust, or purchaser at a
foreclosure sale or trustee's sale as landlord under this Agreement (as the case
may be, “Morgagee”); provided, however, as part of such attornment, Tenant
agrees for the benefit of any Mortgagee that if such Mortgagee succeeds to
Landlord's (or any successor's) interest in this Agreement, such Mortgagee will
have no liability for any act or omission of any prior landlord under this
Agreement that occurs prior to the date such Mortgagee succeeds to Landlord's
(or any successor's) interest in this Agreement nor any liability for claims,
offsets, or defenses that Tenant might have had against Landlord (or any
successor). Tenant agrees that any Mortgagee has the right at any time to
subordinate its mortgage, deed of trust or other lien to this Agreement;
provided, however, whether or not this Agreement may be (or  be  made  to  be)
superior to a mortgage, deed of trust or other lien, the Mortgagee will not be
liable for prepaid rentals, security deposits and claims accruing during
Landlord's ownership; further provided that the provisions of a mortgage, deed
of trust or other lien relative to the rights of the Mortgagee with respect to
proceeds arising from an eminent domain taking (including a voluntary conveyance
by Landlord) and provisions relative to proceeds arising from insurance payable
by reason of damage to or destruction of the Leased Premises will be prior and
superior to any contrary provisions contained in this instrument with respect to
the payment or usage thereof. Landlord is hereby irrevocably vested with full
power and authority to subordinate this Agreement to any mortgage, deed of trust
or other lien hereafter placed upon  the  Leased Premises or the Shopping Center
as a whole, and Tenant agrees upon demand to execute such further instruments
subordinating this Agreement (or evidencing the subordination of this Agreement
pursuant to the terms hereof) as Landlord may request; provided, however, that
upon Tenant's written request and notice to Landlord, Landlord must use good
faith efforts to obtain from any such Mortgagee a written agreement that after a
foreclosure (or a deed in lieu of foreclosure) the rights of Tenant will remain
in full force and effect during the term of this Agreement, except as otherwise
provided in this paragraph and as may be required  by Mortgagee, so long as
Tenant recognizes and performs all of the covenants and conditions of this
Agreement. Tenant agrees to execute
a  non-disturbance,  attornment  and  subordination agreement if requested by
Landlord and to return the san1e within ten (10) days following receipt of
written request therefor.

34. Successors and Assigns. Subject to the terms of paragraph 18, the covenants
and conditions herein contained, subject to the provisions as to assignment,
apply to and bind the heirs, successors, executors, administrators and assigns
of the parties hereto. In the event of any sale of the Leased Premises by
Landlord, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Agreement arising out of any act, occurrence or omission
occurring after the consummation of such sale.


 
15

--------------------------------------------------------------------------------

 
 
35. Relocation. Landlord reserves the right to relocate the Leased Premises to
other space in the Shopping Center comparable to the original Leased Premises in
size and tenant finish. Landlord will give Tenant at least forty-five (45) days'
prior written notice of Landlord's exercise of this right of relocation, and
designate in such notice a proposed effective date for such relocation. Landlord
shall pay the reasonable costs of moving Tenant's fixtures, furniture and
equipment to the new Leased Premises, and any other reasonable business expense
incurred in connection with such relocation up to a maximum of $1,000.00. Prior
to the relocation, but effective upon the date the actual relocation is
completed, Landlord and Tenant will execute an amendment to this Agreement
deleting the description of the original Leased Premises and inserting a
description of the new Leased Premises.


36. Inducement Recapture. If this Agreement provides for any rent concession,
then, for purposes of this paragraph 36, any such rent concession is called the
“Abated Rent”. If this Agreement provides for Landlord's payment of any form of
tenant improvement allowance to Tenant, then, for purposes of this subsection,
such allowance is called the “Allowance”. Tenant shall be credited with having
paid all of the Abated Rent on the expiration of the Tem1 only if Tenant has
fully, faithfully and punctually performed all of Tenant's obligations
hereunder, including the payment of all Rent (other than the Abated Rent) and
all other monetary obligations, and Tenant surrenders the Leased Premises in the
physical condition required by this Agreement.Tenant acknowledges that its right
to receive credit for the Abated Rent is absolutely conditioned upon Tenant's
full, faithful, and punctual performance of its obligations under this
Agreement.Tenant further acknowledges that its right to receive the Allowance is
absolutely conditioned upon Tenant's full, faithful and punctual performance of
its obligations under this Agreement.If Tenant defaults and does not fully cure
such default pursuant to the provisions of this Agreement, the Abated Rent shall
immediately become due and payable in full, the amount of any Allowance paid to
(and/or on behalf of) Tenant shall immediately be returned (and/or repaid, as
applicable) to Landlord, and this Agreement shall be enforced as if there were
no such rent abatement, other rent concession or Allowance. In such case, Abated
Rent shall be calculated based on the full initial Rent payable under this
Agreement.


37.  Casualty/Reconstruction.


(a) In the event that the Leased Premises are partially or totally destroyed by
fire or any other peril covered by insurance maintained by Landlord, Landlord
shall, within a period of one hundred eighty (180) days after the occurrence of
such destruction (but only to the extent that: (i) Landlord can restore the
Leased Premises to the condition in which it existed prior to the casualty
within three hundred sixty-five (365) days following the casualty;  (ii)
proceeds of such insurance are available to Landlord for such purpose; (iii) the
damage and/or destruction was not due to the acts or omissions of Tenant, its
agents, employees or contractors; and (iv) Landlord is not restricted by any
governmental authority), commence reconstruction and restoration of the Leased
Premises and prosecute the same diligently to completion, in which event this
Agreement shall continue in full force and effect. In the event either: (A)
insurance proceeds are not sufficient to pay the cost of such reconstruction;
(B) if the damage or destruction is due to the acts or omissions of Tenant, its
agents, employees or contractors (in which case Tenant, at its sole cost and
expense, shall cause the Leased Premises  and  the Shopping Center to be
reconstructed,  restored  and repaired); (C) Landlord  is restricted  by any
 
 
16

--------------------------------------------------------------------------------

 
 
governmental authority; or (D) the reconstruction and restoration of the Leased
Premises would take longer than three hundred sixty-five (365) days from the
date of the casualty, Landlord may elect to either terminate this Agreement or
pay the cost of such reconstruction.  If Landlord elects to or is obligated to
reconstruct and repair the Leased Premises, such reconstruction shall be only to
the extent necessary to restore the Lease Premises in substantially the same
condition as of the Effective Date and Tenant shall be obligated for the
restoration of all other leasehold improvements, trade fixtures and other
personal property in the Leased Premises.


(b) In the event that the Leased Premises are partially or totally destroyed as
a result of any casualty or peril not covered by
Landlord's  insurance,  Landlord  may  within  a period of one hundred eighty
(180) days after the occurrence of such destruction: (i) commence reconstruction
and restoration of  the Leased Premises and prosecute the same diligently to
completion, in which event this Agreement shall continue in full force and
effect; or (ii) notify Tenant in writing that it elects not to so reconstruct or
restore the Leased  Premises, in which event this Agreement shall cease and
terminate as of the date of service of such notice, unless Tenant is unable to
continue the operation of its business after the occurrence of such destruction,
in which event this Agreement shall cease and terminate as of the date of such
destruction. In the event of any reconstruction of the Leased Premises by
Landlord following destruction as a result of any casualty or peril not covered
by Landlord's insurance, such reconstruction shall be only to the extent
necessary to restore the Lease Premises in substantially the same condition as
of the Effective Date and Tenant shall be obligated for the restoration of all
of all other leasehold improvements, trade fixtures and other personal property
on the Premises.


(c) Notwithstanding  anything to the contrary herein contained, in the event of
a total destruction of the Building or the Shopping Center or a partial
destruction of the Building or the Shopping Center, the cost of restoration of
which would exceed one third (1/3) of the then replacement value of the Building
or the Shopping Center, by any cause whatsoever, whether or not insured against
and whether or not the Leased Premises are partially or totally destroyed,
Landlord may, within a period of one hundred eighty (180) days after the
occurrence of such destruction, notify Tenant in writing that it elects not to
so reconstruct or restore the Building or the Shopping Center, as applicable, in
which event this Agreement shall cease and terminate as of the date of such
destruction.


(d) Notwithstanding the foregoing, in the event that the Leased Premises are
partially or totally destroyed during the last year of the Term, Landlord and
Tenant each shall have the option to terminate this Agreement by giving written
notice to the other of the exercise of such option within thirty (30) days after
such destruction, in which event this Agreement shall cease and terminate as of
the date of service of such notice. For the purposes of this subparagraph,
partial destruction shall be deemed to be a destruction to an extent of at least
one third (1/3) of the full replacement cost of the Leased Premises as of the
date of destruction.


(e) In the event of any termination of this Agreement  in accordance with this
paragraph 37, the parties shall be released thereby without further obligation
to the other party coincidental with the surrender of possession of the Leased
Premises to Landlord except for the obligations that expressly survive
termination.
 
 
17

--------------------------------------------------------------------------------

 
 
(f) In the event of reconstruction and restoration as herein provided, and
provided Tenant has maintained the business interruption or loss of income
insurance required under this Agreement, to the extent that the proceeds of such
business interruption or loss of income insurance may be exhausted  during the
period of reconstruction and restoration, Minimum Rent payable hereunder shall
be thereafter  abated proportionately with the degree to which Tenant's use  of
the Leased Premises is impaired  during the remainder of the period of
reconstruction and restoration; provided, however, the amount of Minimum Rent
abated shall in no event exceed the amount of loss of rental insurance proceeds
actually received by Landlord. Tenant shall continue the operation of its
business on the Leased Premises  during  any  such period to the extent
reasonably practicable from the standpoint of prudent business management, and
the obligation of Tenant all other charges, except the entire Minimum Rent,
shall remain in full force and effect. Tenant shall not be entitled to any
compensation  or  damages  from Landlord for loss of the use of the whole or any
part of the Leased Premises, Tenant's personal property or any inconvenience or
annoyance occasioned by such destruction, reconstruction or restoration. Tenant
hereby waives any statutory rights of termination, which may arise by reason of
any partial or total destruction of the Leased Premises, which Landlord is
obligated to restore or may restore under any of the provisions of this
Agreement.


38.  Eminent Domain.


If all or substantially all of the Leased Premises is condemned or taken in any
manner for public or quasi public use, including but not limited to, a
conveyance or assignment in lieu of the condemnation or taking (collectively, a
“Condemnation”), this Agreement shall automatically tem1inate as of the earlier
of the date on which actual physical possession is taken by the condemnor or the
date of dispossession of Tenant as a result of such Condemnation. If less than
all or substantially all of the Leased  Premises  is so condemned, taken, or
conveyed or assigned in lieu thereof, this Agreement shall automatically
terminate only as to the portion of the Leased Premises so taken as of the
earlier of the date on which actual physical possession is taken by, or conveyed
or assigned to the condemnor or the date of dispossession of Tenant as a result
of such Condemnation. If a portion of the Building not including the Leased
Premises is condemned, taken, or otherwise conveyed or assigned in lieu thereof
so as to require, in the opinion of Landlord, a substantial alteration or
reconstruction of the remaining portions thereof, this Agreement may be
terminated by Landlord, as of the date on which actual physical possession is
taken by the condemnor or dispossession of Tenant  as a result of such
Condemnation, by written notice to Tenant delivered within sixty (60) days
following notice to Landlord of the date on which such physical possession is
taken or dispossession will occur.


(a) Landlord shall be entitled to the entire award in any proceeding for a
Condemnation for public or quasi public use, including, without limitation, any
award made for the value of the leasehold estate created by this Agreement. No
award for any partial or total taking shall be apportioned, and Tenant hereby
assigns to Landlord any award that may be made in such Condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof. Although all damages in the event of any Condemnation are to
belong to Landlord whether such damages are awarded as compensation for
diminution in value of the leasehold or to the fee of the Leased Premises,
Tenant shall have the right to claim and
 
 
18

--------------------------------------------------------------------------------

 
 
recover from the condemnor, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant's own right on account of
damages to Tenant's business by reason of the Condemnation and for or on account
of any cost or loss incurred by Tenant in  connection with  removal of Tenant's
merchandise, furniture and other personal property, fixtures, and equipment or
for the interruption of or damage to Tenant's business, so long as such recovery
does not diminish Landlord's award.


(b) In the event of a partial Condemnation that does not result in a termination
of this Agreement as to the entire Leased Premises, Minimum Rent and all other
charges shall abate in proportion to the portion of the Leased Premises taken
by, or conveyed or assigned in lieu of such Condemnation. If this Agreement is
terminated, in whole or in part, pursuant to any of the provisions of this
paragraph 38, all charges payable by Tenant to Landlord hereunder and
attributable to the Leased Premises taken shall be paid up to the date upon
which actual physical possession shall be taken by, or assigned or conveyed to
the condemnor. Landlord shall be entitled to retain all of the security Deposit
until such time as this Agreement is terminated as to all of the Leased
Premises.


(d) If all or any portion of the Leased Premises is condemned or taken for
public or quasi public use, or conveyed or assigned in lieu thereof, for a
limited period of time, this Agreement shall remain in full force and effect and
Tenant shall continue to perform all terms, conditions and covenants of this
Agreement; provided, however, Minimum Rent and all other charges payable by
Tenant to Landlord hereunder shall abate during such limited period in
proportion to the portion of the Leased Premises that is rendered untenantable
and unusable as a result of such condemnation or other taking. Landlord shall be
entitled to receive the entire award made in connection with any such temporary
condemnation or other taking. Tenant shall have the right to claim and recover
from the condemnor, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant's own right on account of
damages to Tenant's business by reason of the condemnation and for or on account
of any cost or loss incurred by Tenant in connection with removal of
Tenant's  merchandise, furniture and other personal property, fixtures and
equipment or for the interruption of or dan1age to Tenant's business, so long as
such recovery does not diminish Landlord's award.


(e) Landlord may,  without any obligation to Tenant,  agree to sell and/or
convey to the condemner the Leased Premises, the Building, the Shopping Center
or any portion thereof, sought by the condemnor, free from this Agreement and
the rights of Tenant hereunder, without first requiring that any action or
proceeding be instituted or, if instituted, pursued to a judgment.


39. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement. Executed copies hereof may be delivered
by PDF or email, and, upon receipt, shall be deemed originals and binding upon
the parties hereto.


40. Confidentiality. Tenant agrees that the terms of this Agreement are
confidential and constitute proprietary information of the parties and that
disclosure of the terms could adversely affect the ability of Landlord to
negotiate with other tenants of the Shopping Center.
 
 
19

--------------------------------------------------------------------------------

 
 
Tenant agrees that Tenant, and its partners, officers, directors, members,
managers, employees, contractors, agents, attorneys, and other representatives,
will not disclose the terms of this Agreement to any other person or entity
without the prior written consent of Landlord, except by order of a court of
competent jurisdiction.




 


[SIGNATURES FOLLOW ON NEXT PAGE]


 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, hereby
have executed this Agreement under their respective hands and seals as of the
day and year first above written.


 


LANDLORD:
 
W-ADP MEADOWS VII, L.L.C.,
a Delaware limited liability company


By:          W-ADP HOLDINGS VII, L.L.C.,
a Delaware limited liability company,
its Sole Member
 
By:          W-ADP INVESTORS VII, L.L.C.,
a Delaware limited liability company,
its Member
 


By:          Walton Acquisition REOC Holdings VII, L.L.C.,
a Delaware limited liability,
its Sole Member


By:          Walton Street Real Estate Fund VII-Q, L.P.,
a Delaware limited partnership,
its Managing Member
 


By:          Walton Street Managers VII, L.P.,
a Delaware limited partnership,
its General Partner

By:          WSC Managers VII, Inc.,
a Delaware corporation,
its General Partner


                                                            By:  W-ADP MEADOWS
VII, L.L.C.,


                                                               Name:  W-ADP
MEADOWS VII, L.L.C.,
 
                                                               Title:  Manager
 
 
TENANT:


GROWLIFE HYDROPONICS,  INC.,
a Delaware corporation
 
By:  /s/ John Genesi
 
Name:  John Genesi
Title:  CFO
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


SITE PLAN OF SHOPPING CENTER
 
 
 

 
 
A-1

--------------------------------------------------------------------------------

 


 
EXHIBIT A-1
 


SITE PLAN OF LEASED PREMISES
 






 
A-1-1

--------------------------------------------------------------------------------

 


EXHIBIT B
 
CONSTRUCTION  PROVISIONS
 
I.  
TENANT  AGREES  to  complete  the  Leased  Premises  m  the  following  manner
(“Tenant’s Work”):

 
I.  
To contract for the construction of (and pay for) all work and to also pay for
any additional expenses (e.g., revisions to plans to architect, changes to the
Building occasioned by Tenant or governmental codes, etc.) not included as part
of Landlord's original contract cost for said Building.

 
2.  
To provide fixtures for the Leased Premises in a manner comparable with stores
of a similar nature, including installation of all interior fixtures and
appropriate floor covering and wall treatment. Tenant hereby agrees that it
shall build the most current design prototype consistent with the "flagship" or
"A Level" retail stores being operated under Tenant's Trade Name



3.  
To provide, install, connect and maintain all signs at Tenant's expense prior to
the Rent Commencement Date. Said sign plans shall be approved by Landlord prior
to fabrication and installation of signs and shall conform to the sign criteria
of the Shopping Center provided by Landlord.



4.  
To meet all other requirements necessary to open said Leased Premises for the
business herein authorized.



5.  
Plan Approvals - Tenant's Plans and Drawings.



(i)  
Preliminary Plans. Tenant shall submit its preliminary, schematic or design
development level plans for Tenant's Work (the “Tenant’s Preliminary Plans”) to
Landlord for review and approval.   Within  ten (10) days after Landlord’s
receipt of the Tenant's Preliminary Plans, Landlord shall either approve or
disapprove the same in writing.

 
(ii)  
Construction Drawings. Within ten (10) days after Tenant's receipt of Landlord's
approval of the Tenant's Preliminary Plans, Tenant shall submit construction
drawings and any other supplementary documents reasonably required by Landlord
for the Tenant's Work (collectively, the “Tenant’s Construction
Drawings”)  to  Landlord  for  Landlord's  review and  approval.    Within ten
(10) days after Landlord’s receipt   of the Tenant’s
Construction   Drawings,   Landlord   shall   either   approve or disapprove the
Tenant's Construction Drawings in writing.   Tenant shall not commence Tenant's
Work until Tenant has provided to Landlord a copy of its building permit.



(iii)  
Deemed Approval. If Landlord fails to approve or disapprove the
applicable   plans   or   drawings   within   the   timeframes   set  forth   in
subparagraphs (i) and (ii) above, then the applicable plans or drawings shall be
deemed approved by such Landlord.

 
 
B-1

--------------------------------------------------------------------------------

 


6.  
Tenant agrees to execute a contract(s) for Tenant's Work (the "Contract") with
contractors and subcontractors reasonably satisfactory to Landlord
(collectively, the “Tenant’s Contractors”). Prior to execution of the Contract,
Tenant will provide a copy to Landlord for its review and approval. Landlord
will review the Contract for compliance with the requirements of this
Exhibit B (the “Requirements”) within five (5) business days after receipt
thereof and advise Tenant of any objections thereto. If Landlord objects to the
Contract, Tenant will cause the same to be corrected, so that it is in
compliance with the Requirements and resubmit the same to Landlord for approval.
The parties will continue the procedure set fo11h above until Landlord's
approval is obtained.  Following such approval, Tenant will promptly commence
and proceed diligently to complete Tenant’s Work.



7.  
Landlord has no obligation to Tenant or Tenant's Contractors in connection with
Tenant's Work except as set forth herein.



8.  
Tenant will cause Tenant's Contractors to:  (i)  cooperate  with  contractors
employed by Landlord who are completing work anywhere in the  Shopping Center
(“Landlord’s Contractors”) so as to not interfere with Landlord's Contractors;
(ii) conduct work so as not to unreasonably interfere with  other tenants in the
Shopping Center; (iii) reach agreement with Landlord or Landlord's Contractors
as to the terms and conditions for hoisting, systems interfacing, and use of
temporary utilities; and (iv) deliver to Landlord such evidence  of compliance
with the provisions of this paragraph as Landlord may reasonably request.



9.  
Tenant assumes full responsibility for Tenant's Contractors' performance of  all
work including, without limitation, compliance with all Applicable Laws and for
all Tenant's Contractors' property, equipment, materials,  tools  or  machinery
placed or stored in the Leased Premises during the completion thereof. All such
work is to be perfo1med in a good and workmanlike manner consistent with first
class standards. Tenant shall require its general contractor to place a
refundable security deposit in the amount of $5,000.00 with the Landlord. Such
deposit shall be used only to repair any damage done by the Tenant's Contractors
to the Landlord's property, or, to complete any Landlord issued punch-list items
not completed by Tenant.



10.  
In the event Tenant's Work includes any work involving in any manner the roof,
fire sprinkler and/or fire alarm, Tenant agrees to only use Landlord's
Contractors for any such work at Tenant's cost.



11.  
Tenant will indemnify, defend and hold  harmless  Landlord,  Landlord's
mortgagee, Shopping Center and/or  Building  manager,  and  Landlord's
Contractors  from  and  against  any  and  all  liabilities,  claims  demands,  damages,

 
 
B-2

--------------------------------------------------------------------------------

 
 
expenses, fees (including without limitation, attorneys' fees), fines,
penalties, suits, proceedings, actions and causes of action of any and every
kind or nature arising out of, or resulting from the performance of the Tenant's
Work, including, but not limited to, mechanics' or other liens or claims (and
all costs associated therewith). Notwithstanding the preceding and without
diminishing Tenant's obligations set forth above, Landlord reserves the right to
select its own counsel in defending any such lien, claim, action or proceeding,
and Tenant shall immediately reimburse Landlord upon demand for all fees and
expenses incurred in connection therewith. Tenant will also immediately  repair
or cause to be repaired, at its expense, all damage caused to the Leased
Premises and/or the Shopping Center by Tenant's Contractors. Further, Landlord
shall have the right to post and maintain any notices of non-liability.


12.  
Following construction of the Tenant's improvements, Tenant will submit a
black-line translucent bond set and two disks of Adobe .PDF "As-Built" drawings
to the Landlord for its records.



13.  
Tenant shall require Tenant's Contractors to execute lien waivers acceptable to
Landlord, contemporaneously with their receipt of payment, copies of which will
be immediately delivered to Landlord.



14.  
Tenant designates and authorizes John Nash, E-Mail: jnash@growlifehydro.com,
Phone #: 720-627-9032, to act for Tenant in connection with construction matters
concerning this Exhibit B.



15.  
Tenant designates and authorizes John Nash, E-Mail: jnash@growlifehydro.com,
Phone #: 720-627-9032, to act for Tenant in connection with architectural
matters concerning this Exhibit B.

 
16.  
Landlord designates and authorizes Jeb Boshart, E-mail: jeb@albdev.com, Phone#:
303-771-4004 to act for Landlord in connection with matters concerning this
Exhibit B.

 
17.  
All notices required hereunder will be in writing in accordance with the terms
and provisions for notices set forth in the Agreement between Landlord and
Tenant.

 
18.  
Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Agreement between Landlord and Tenant.

 
 
B-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1
 
CONTRACTOR  INSURANCE  PROVISIONS
 
1. Required Insurance. Tenant acknowledges and agrees that it shall cause any
contractor, including Tenant's Contractors (each a “Contractor”) constructing
the  Tenant's Work or any alterations or improvements to the Leased Premises (as
permitted under this Agreement) (the “Work”) shall to maintain the following
insurance without interruption through final completion, at any time thereafter
when the Contractor enters the Leased Premises to perform the Work, and during
any additional periods specified herein:


(a) Commercial general liability insurance written on the current ISO CG 00 01
occurrence form or an equivalent acceptable Landlord (the “CGL”), (i) covering
liability arising from premises, operations, independent contractors,
products-completed operations, personal and advertising injury, and liability
assumed under an insured contract (including the tort  liability  of
another  assumed  in  a business  contract),  (ii) with  limits  of
not  less  than $1,000,000 each occurrence, $1,000,000 personal and advertising
injury, $2,000,000 general aggregate and a separate $2,000,000
products-completed operations aggregate, (iii) including the Additional Insureds
(as defined in Section 6 of this Exhibit B-1) as additional insureds, using one
or more additional insured endorsements that provides coverage for both ongoing
and completed operations and is acceptable to Landlord, (iv) that applies as
primary and non­ contributing insurance with respect to any other insurance or
self-insurance program afforded to the Additional Insureds, (iv) that provides
that any general aggregate limit applies separately to the Work on a "per
project" basis, (v) that does not limit the scope of coverage for liability
arising from "XCU" (explosion, collapse, or underground) hazards, and (vi) that
includes a standard ISO separation of insureds provision or a substantially
similar provision. The Contractor shall maintain its products-completed
operations coverage for at least three years after substantial completion of the
Work or the earlier termination of this Agreement.


(b) Business automobile liability insurance to cover liability arising out of
any auto (including owned, hired and non-owned autos), with a limit of not less
than $1,000,000 each accident. The Contractor waives all rights against the
Additional Insureds for recovery of damages to the extent such damages are
covered under any applicable auto physical damage coverage.


(c) Workers compensation and employers liability insurance, for all persons the
Contractor employs in carrying out any Work. The workers compensation insurance
must fulfill applicable statutory requirements. The employers liability
insurance must have limits of not less than $1,000,000 each accident for bodily
injury by accident, $1,000,000 each employee for bodily injury by disease, and
$1,000,000 policy limit for bodily  injury by disease. The Contractor waives all
rights against the Additional Insureds for recovery of damages covered by the
workers compensation and employers liability insurance obtained by the
Contractor pursuant to this Section l(c), and shall obtain an endorsement to
allow this waiver.
 
 
B-4

--------------------------------------------------------------------------------

 
 
(d) Follow form excess or umbrella liability insurance with respect to the
Contractor's CGL, employers liability and business automobile liability
insurance for the Project, with a limit of not less than $2,000,000 each
occurrence. Such insurance must provide that aggregate limits of liability apply
separately with respect to the Leased Premises on a "per project" basis.


2. Insurance Carried by Subcontractors and Consultants of the
Contractor.  Tenant shall cause each Contractor by written agreement to require
each of its subcontractors and consultants of every tier (“Subcontractors”) to
maintain as if they were “Contractor" the same insurance required in
Section 1 (including naming the Additional   Insureds as additional insureds),
except that the amount of excess or umbrella liability insurance will be
mutually agreed on a case-by-case basis by Contractor and Landlord, based on the
type of Work or services performed.


3. Design   Services  or
 Design-Build   Services.  If the  Work  includes  any  design services or
design-build work, the entity providing the design services shall provide
professional liability insurance with a limit of not less than $1,000,000 each
claim and $1,000,000 aggregate. Such insurance must be retroactive to the date
of the commencement of the design services, and must be kept in force for three
(3) years after substantial completion of the Work or the earlier termination of
this Agreement.


4. General Requirements.  Each insurance policy  required  under this
Exhibit   B-1 (the “Required Insurance”) must, unless otherwise agreed in
writing by Landlord, be issued by reputable insurance carriers having a Best's
rating of at least A:X. Each policy and certificate will be subject to
reasonable approval by Landlord and the Contractor shall make available to
Landlord copies of policies within 15 days after the Landlord's request.   The
cost (including deductibles and self-insured retentions) of the Required
Insurance, as well as the cost of any other insurance carried by the Contractor
with respect to the Work, will be borne solely by the Contractor.
 
5. Evidence of Insurance.    Prior to commencement of any Work at the Leased
Premises, Tenant shall provide to Landlord (i) an insurance certificate
evidencing the Required Insurance, and (ii) an endorsement to Contractor's CGL
adding the Additional   Insureds as additional insureds.  Tenant shall cause the
Contractor to ensure that the Landlord is notified at least 30 days prior to the
cancellation or non-renewal of any Required Insurance, or 10 days prior in the
case of cancellation due to non-payment. Tenant shall cause the Contractor to
provide an updated certificate of insurance before the expiration of the term of
any Required Insurance. The Tenant's failure to require the Contractor to
provide evidence of Required Insurance, or the Landlord's acceptance of evidence
that indicates insurance that fails to satisfy the requirements of this Section,
will not constitute a waiver of such requirements.

6. Additional Insureds. The “Additional Insureds” are as follows: Landlord, any
mortgagee of Landlord, Tenant, and each of their respective affiliates,
subsidiaries, parent corporations, owners, members (direct or indirect),
managers, trustees, directors, officers, partners, shareholders, employees, and
agents.
 
 
B-5

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
GROSS SALES STATEMENT FORM


 


Please mail to:
W-ADP MEADOWS VII, L.L.C.
c/o Alberta Development Partners, LLC
5750 DTC Parkway, Suite 210
Greenwood Village, Colorado 80111
Attention:  Lease Administration
 
 
Tenant Name:
 
Property:                                      
 
Date:                                                        
 
I hereby certify that, to the best of my knowledge, Gross Sales as defined in
the Agreement for the above location are as follows:
 
Month:                                                    
 
Sales Amount:                                                  
 
 
Signature:                                                        [Tenant]
 
Name and Title (print):                                              
 
Phone
No.:                                                                          
 
Email:                                           




 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 


LIST OF EXCLUSIVE AND PROHIBITED USES












 
D-1

--------------------------------------------------------------------------------

 
 
ADDENDUM l
OPTION TO EXTEND
 
Tenant shall have the option (“Option”) to extend the Term of the Agreement for
one (1) additional period of thirty-six (36) full calendar months (“Option
Period”), subject to the following terms and conditions:


A. Tenant may exercise an Option by giving Landlord written notice of its intent
to exercise such Option (“Exercise Notice”) at least one hundred twenty (120)
days prior to the expiration of the original Term.


B. At the time of exercise, Tenant: (i) is not in default under the Agreement;
and (ii) is operating a business in the Leased Premises in accordance with the
Permitted Use.


C. If within any twelve (12) month period during the Term or any Option Period,
Tenant shall have been in default under the Agreement in the payment of Rent
thereunder more than two (2) times, and Landlord shall have served Tenant within
said twelve (12) month period two (2) or more notices of Tenant's failure to pay
Rent, Landlord may, at Landlord's sole and absolute discretion, cancel and void
the applicable Exercise Notice by delivering written notice of such cancellation
to Tenant, in which event the applicable Option shall be void and canceled, and
the Agreement shall terminate at the end of the original Term or the then
current Option Period.


D. All other terms and conditions of the Agreement shall remain unchanged and
apply during any Option Period, except that Minimum Rent shall be as set forth
below:



   
MONTHS
   
RATE/S.F.
   
ANNUAL RENT
   
MONTHLY  RENT
 
Option Period
    1 - 12     $ 16.88     $ 54,716.61     $ 4,559.72         13 - 24     $
17.39     $ 56,358.11     $ 4,696.51         25 - 36     $ 17.91     $ 58,048.85
    $ 4,837.40  

 
E. If an Option is not timely exercised, Tenant's right to extend shall expire
and the Agreement shall terminate at the end of the original Tenn.


 
 
 
 
 
 
Addendum 1-1

--------------------------------------------------------------------------------